United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2010
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Donald Ray Warbritton,                   *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: December 15, 2009
                                 Filed: January 12, 2010
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Donald Warbritton appeals the district court’s1 judgment entered upon a jury
verdict finding him guilty of being a felon in possession of a firearm, in violation of
18 U.S.C. §§ 922(g)(1) and 924(e). The district court determined he was an armed
career criminal within the meaning of the Sentencing Guidelines, see U.S.S.G.
§ 4B1.4(b)(3)(B), and sentenced him to 210 months in prison and three years of
supervised release. In a brief under Anders v. California, 386 U.S. 738 (1967),
counsel argues that the district court erred in denying Warbritton's motion to suppress

      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.
post-Miranda2 statements made while he was intoxicated and injured, denying his
motion for a mistrial based on remarks by the prosecutor during voir dire, allowing
evidence of Warbritton’s post-arrest flight from the police station, denying his motion
for judgment of acquittal based on insufficiency of the evidence, rejecting a proposed
jury instruction with an alternative definition of reasonable doubt, and imposing a
two-level enhancement for obstruction of justice. Warbritton’s pro se supplemental
brief repeats these arguments, and further cites United States v. Booker, 543 U.S. 220
(2005), for the propositions that the district court lacked jurisdiction and authority to
sentence him. Upon careful review, we affirm for the reasons that follow.

       The district court did not err in denying Warbritton’s suppression motion,
because there was no evidence to suggest that law enforcement officers used coercive
tactics while questioning Warbritton after his vehicle accident, or that Warbritton’s
will was overborne, despite his intoxication and injuries. See United States v.
Howard, 532 F.3d 755, 758-59, 763 (8th Cir. 2008) (on review of denial of motion to
suppress, district court’s factual determinations are reviewed for clear error, and its
legal conclusions de novo; to establish his statements were involuntary because he
was under influence of drugs, defendant needed to show his intoxication caused his
will to be overborne); cf. Colorado v. Connelly, 479 U.S. 157, 167 (1986) (coercive
police activity is necessary predicate to finding that confession was not “voluntary”).

       The district court also did not abuse its discretion in denying Warbritton’s
motion for a mistrial based on the prosecutor’s remark to the jurors during voir dire
that they would not hear all about Warbritton's criminal history, including “the good,
the bad, and the ugly.” This remark was not unduly prejudicial or likely to influence
the potential jurors, who received a limiting instruction. See United States v. Boesen,
541 F.3d 838, 847 (8th Cir. 2008) (district court did not abuse its discretion by
denying mistrial when it sustained defense objection to prosecutor’s statement; noting


      2
       Miranda v. Arizona, 384 U.S. 436 (1966).

                                          -2-
district court is in far better position to measure effect of improper question on jury
than appellate court). In addition, the district court did not abuse its discretion in
allowing evidence that Warbritton walked away from the police station sometime after
his arrest, because defense counsel “opened the door” to the evidence during cross-
examination by pointing out that certain police paperwork was incomplete. See
United States v. Pierson, 544 F.3d 933, 940 (8th Cir. 2008), cert. denied, 129 S. Ct.
2431 (2009), (district court’s evidentiary rulings are reviewed for abuse of discretion;
even unfairly prejudicial evidence is generally admissible if person against whom it
was offered opened door to its admission by offering related favorable evidence).

        Because the evidence at trial included testimony that Warbritton admitted the
firearm found at the scene of his vehicle accident was his, and because he stipulated
that the firearm had traveled in interstate commerce and that he had been convicted
of a crime punishable by imprisonment exceeding one year, the court did not err in
denying Warbritton’s motion for a judgment of acquittal. See United States v. Lofton,
557 F.3d 594, 596 (8th Cir. 2009) (sufficiency-of-evidence standard of review; to
convict defendant of being felon in possession of firearm, government needed to
prove (1) defendant had prior felony conviction, (2) he knowingly possessed firearm,
and (3) firearm affected interstate commerce). The court also did not abuse its
discretion in denying Warbritton’s proposed reasonable-doubt jury instruction in favor
of the Eighth Circuit Model Instruction. See United States v. Cruz-Zuniga, 571 F.3d
721, 725-26 (8th Cir. 2009) (finding no abuse of district court’s wide discretion in
formulating appropriate jury instructions where court gave Eighth Circuit Model
Instruction on reasonable doubt; defendant is not entitled to particularly-worded
instruction when instructions actually given by trial court adequately and correctly
cover substance of requested instruction). As to Warbritton’s sentence, the challenge
to the obstruction-of-justice enhancement is moot because the enhancement ultimately
had no bearing on his sentence. See United States v. Moore, 108 F.3d 878, 880 & n.2
(8th Cir. 1997) (challenge to obstruction-of-justice enhancement was moot because
defendant’s offense level was determined by his status as armed career criminal and

                                          -3-
reversal of enhancement would not affect his sentence). Last, we find no merit to
Warbritton’s additional pro se arguments.

      Having independently reviewing the record pursuant to Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no other nonfrivolous issues. Accordingly, we
affirm. We grant counsel’s motion to withdraw, subject to counsel informing
Warbritton about procedures for seeking rehearing or filing a petition for certiorari.
                      ______________________________




                                         -4-